Citation Nr: 0636070	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
low back disability.

Entitlement to service connection for Gilbert's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to 
December 1999.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
September 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In August 2002, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than slight limitation of motion; forward flexion of the 
thoracolumbar spine is greater than 60 degrees and the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.

2.  Neither incapacitating episodes, neurological impairment, 
muscle spasm, guarding, nor loss of lateral spine motion, 
unilateral, in a standing position is shown.

3.  The veteran's Gilbert's clearly and unmistakably existed 
prior to his entry into active duty and clearly and 
unmistakably underwent no permanent increase in severity 
during service.





CONCLUSIONS OF LAW

1.  The criteria for disability rating higher than 10 percent 
for low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2006). 

2.  Gilbert's disease was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in September 2004, subsequent to its initial 
adjudication of the claims, to include notice that he should 
submit all pertinent evidence in his possession. 

Although the appellant has not been provided notice with 
respect to the effective-date element of either claim or the 
disability-rating element of his service connection claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's Gilbert's disease and an 
increased rating is not warranted for his low back 
disability.  Therefore no disability rating or effective date 
will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.  

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  The Board notes that while the veteran's 
service medical records appear to be complete, there is no 
discharge examination report of record.  The record also 
reflects that the veteran has been afforded several 
appropriate VA examinations for Gilbert's disease and his low 
back disability.  Although the veteran was scheduled for an 
examination of his back in November 2005, he failed to appear 
for the back examination without explanation and has not 
indicated his willingness to report for an examination if 
another were to be scheduled.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in November 2005.  There is no indication in the 
record or reason to believe that either ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Increased Rating Low Back Disability

Factual Background

In September 2000 the originating agency granted service 
connection and a 10 percent disability rating for the 
veteran's degenerative disc disease of the lumbar spine with 
lumbosacral strain.  The veteran contends that his low back 
disability manifests more severe symptoms than contemplated 
by his current 10 percent disability rating.

In response to his claim for an increased rating, the veteran 
was afforded a VA examination in May 2003.  He stated that he 
experienced stiffness and some pain, but had no problems with 
walking or coordination.  The examiner observed some 
flattening of the lumbar spine and paravertebral lumbar 
muscle tightness.  Range of motion was measured with flexion 
to 90 degrees with some pain starting at 45 degrees.  The 
examiner noted that there was no objective evidence of pain.  
Extension was measured to 10 degrees, but no further due to 
discomfort and immobility.  Bilateral lateral flexion was to 
30 degrees with some discomfort at the extreme, and bilateral 
lateral rotation was to 30 degrees with no sign of 
discomfort.  The veteran was able to stand on his heels and 
toes normally.  The diagnosis was mild degenerative changes 
of the lumbar spine with chronic lumbosacral strain.  

Treatment records from the VA Medical Center (VAMC) show that 
in August 2004 the veteran reported experiencing episodes of 
back pain as well as episodes of pain in his legs.  In 
addition, at his August 2002 videoconference hearing, the 
veteran testified that he experienced pain and cracking in 
his back.  While private treatment records pertaining to the 
veteran's back are of record, the Board notes that these 
records reflect treatment for his cervical and thoracic 
spine, not the lumbar spine.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the veteran's claim for an increased 
rating was received in August 2003.  The criteria for 
evaluating disabilities of the spine were revised effective 
September 26, 2003, while the criteria for evaluating 
intervertebral disc syndrome were revised effective September 
23, 2002.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).


Analysis

As a preliminary matter, the Board notes that the veteran has 
not alleged and the record does not show that he has 
experienced any incapacitating episodes due to his low back 
disability.  Although the veteran has undergone treatment  
for his low back, there is no evidence that he has been 
prescribed bedrest by a physician during the period of this 
claim.  Moreover, although he has complained of pain in his 
legs, the neurological findings on the VA examination were 
normal and there is no medical evidence showing that he has 
been found to have any neurological impairment due to his low 
back disability.  As noted above, the veteran was afforded an 
opportunity to undergo another VA examination, which might 
have disclosed additional functional impairment, but he 
declined to do so.

The Board also notes that although the veteran reported at 
the VA examination that he experienced pain beginning at 45 
degrees of forward flexion, the examiner stated that there 
was no objective evidence of pain and that forward flexion 
was to 90 degrees.  The combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  In 
addition, the examiner did not identify any additional 
functional impairment due to any of the other Deluca factors.  
Moreover, although some muscle tightness was noted, neither 
muscle spasm nor loss of lateral spine motion in the standing 
position was found and the veteran's gait was normal.  

Accordingly, the Board concludes that under the former and 
current criteria, the disability does not warrant more than a 
10 percent rating.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


Service Connection for Gilbert's Disease

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
Gilbert's disease as it was incurred in active service.  
Service medical records show that no pertinent abnormality 
was found on the examination for enlistment examination in 
April 1991.  In August 1993 blood tests showed that the 
veteran had a very high level of bilirubin.  In November 1993 
the veteran was treated for jaundice, but liver tests were 
normal.  As noted above, there is no examination report of 
discharge of record.  

The Board notes that as the veteran's health was found to be 
normal on his April 1991 enlistment examination, the 
presumption of soundness applies to his claim for service 
connection.  At the veteran's May 2003 VA examination, the 
examiner noted that Gilbert's syndrome is a familial process 
and that the veteran was born with it.  He stated that the 
condition unmistakably pre-existed the veteran's active 
military service.  He also stated that while the veteran may 
have experienced flare-ups during service, it was natural for 
the condition to flare with certain things such as stress, 
fever, alcohol and illness.  He indicated that with a flare 
up, bilirubin will rise but that the bilirubin will also go 
back down when things return to normal for the individual.  
Therefore, he concluded that the condition did not undergo a 
permanent increase in severity during service.  The Board 
notes that there is no contrary medical opinion of record.  
Therefore, the Board concludes that the evidence clearly and 
unmistakably demonstrates that Gilbert's disease existed 
prior to the veteran's entrance onto active duty and did not 
permanently increase in severity as a result of service.  
Accordingly, the presumption of soundness is rebutted, and 
the veteran is not entitled to service connection for this 
disability.


ORDER

Entitlement to an increased disability rating for low back 
disability is denied.

Entitlement to service connection for Gilbert's disease is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


